[TextBox: [img-media_image1.png]]United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


January 19, 2022

Parker Highlander PLLC	: NOTICE OF WITHDRAWAL
1120 South Capital of Texas Highway	:	FROM ISSUE
Bldg. 1, Suite 200	: UNDER 37 CFR 1.313(b)
Austin, TX  78746

In re Application of
ZHANG, Li
Serial No.  16/827,015
Filed:  03/23/2020
For:  HEME SEQUESTING PEPTIDES AND USES THEREFOR


This application is being withdrawn to permit reopening of prosecution.  See 37 CFR 1.313(b).

The above-identified application is hereby withdrawn from issue.

The issue fee is refundable upon written request.  If, however, the application is again found allowable, the issue fee can be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due upon written request.  This request and any balance due must be received on or before the due date noted in the new Notice of Allowance in order to prevent abandonment of the application.

Telephone inquiries should be directed to the SPE Larry D. Riggs II at (571) 270-3062.

The above-identified application is being forwarded to the examiner for prompt appropriate action, including notifying applicant of the new status of this application.


/DANIEL M SULLIVAN/Director, Technology Center 1600

slw